Citation Nr: 0814588	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran and his spouse testified at a videoconference 
hearing before the undersigned in February 2008.  A 
transcript of the hearing is associated with the claims file.  
Subsequent to this hearing, the veteran submitted additional 
evidence consisting of a VA treatment record dated in 
November 2005, a personal statement, and documentation from 
his employer of disciplinary actions against the veteran at 
work.  See 38 C.F.R. § 20.1304 (2007).  The Board notes that 
the veteran waived agency of original jurisdiction (AOJ) 
consideration of this evidence.  Id.  Therefore, the Board 
may properly consider this evidence in rendering its 
decision.

The Board observes that the RO was in the process of 
developing claims for service connection for emphysema, 
increased ratings for diabetes mellitus type II, 
hypertension, and peripheral neuropathy, and a total rating 
due to individual unemployability.  These claims are, 
therefore, referred to the RO for continued appropriate 
action.

In addition to the instant claim, the veteran had appealed a 
claim for service connection for a heart disorder.  However, 
the veteran failed to perfect his appeal on this issue, and 
thus, it is not before the Board at this time. 


FINDING OF FACT

Service-connected post-traumatic stress disorder (PTSD), at 
its most severe, is productive of occupational and social 
impairment with reduced reliability and productivity 
manifested by increased startle response, irritability, 
hypervigilance, and occasional suicidal thoughts; feelings of 
sadness, hopelessness, and arousal; low interest, energy and 
motivation; difficulty sleeping; outbursts of anger with 
family and coworkers; memory problems; average judgment and 
insight; appropriate affect; normal speech; focused and 
coherent thought processes; good grooming and hygiene; and a 
Global Assessment of Functioning (GAF) score of 44.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  


Prior to initial adjudication of the veteran's claim, a 
letter dated in [month/year] fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; 

(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran letters in March 2005 and March 2006, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the VA 
examinations performed in association with this claim.  The 
veteran provided statements (lay and personal), in which he 
details the impact of his disability on his family life.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both on 
examination, in his own statements, and his personal hearing 
show that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for PTSD.  As will be discussed below, PTSD 
is rated under Diagnostic Code 9411.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided such notice in a March 2006 letter.  The Board finds 
that the third element of Vazquez-Flores is satisfied.  See 
id.  

As to the fourth element, the March 2005 and 2006 letters did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The RO provided content-compliant VCAA notice in March 2006.  
While this notice was not timely, the veteran, who is 
represented, subsequently had the opportunity to submit 
additional evidence.  The RO failed to readjudicate the 
claim.  However, as indicated above, the veteran waived RO 
consideration of this evidence.  The failure by the RO to 
conduct a subsequent readjudication is therefore not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  A remand 
would be utterly useless; the Board finds that there is no 
prejudice to the veteran.  See Medrano v. Nicholson, 21 Vet. 
App. 165, (2007).

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  VA treatment records and January 
2004, April 2005, and September 2006 VA examination reports 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
disability.

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, to include 
affecting his home life and employment, and that a higher 
rating should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.



The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

An April 2005 VA examination report shows that the veteran 
stated that he had been married for 32 [sic] years and had 
contact with three grown children and an 18 year-old 
granddaughter.  He reported that he had been employed as a 
sanitation worker for 23 years and that he prided himself on 
having a good work ethic.  The veteran indicated that he had 
feelings of sadness, hopelessness, and arousal, low interest, 
low energy and motivation, difficulty sleeping, 
hypervigilance, outbursts of anger with family and coworkers, 
and memory problems.  He revealed persistent suicidal ideas, 
but no plans to act on them. 

The examiner observed good hygiene and cooperative 
interpersonal style.  Judgment and insight were reported as 
good and affect, appropriate.  Speech was normal in rate and 
flow, and thought processes were focused and coherent.   No 
evidence of delusions, hallucinations, or homicidal ideation 
was noted.  The examiner administered the Clinician-
Administered PTSD scale, and found that the veteran's score 
indicated PTSD in the moderate to severe range.  Major 
depressive disorder was also diagnosed and a GAF score of 44 
was assigned. 

At the September 2006 VA examination, the veteran reported 
that he had some memory problems, disturbed sleep, 
irritability, worry about finances, and a tendency to isolate 
himself.  He indicated that he had been married since 1971 to 
his present wife and that he had close, loving relationships 
with his three children and grandchild and his mother.  He 
further stated that he saw two of his children and a brother 
daily and that he had traveled to see his son, as well as 
another brother and his family, who lived in Texas.  He also 
reported that he saw his sister weekly.  However, he revealed 
that he has reduced social activity and leisure pursuits, 
although the examiner noted that this was in large part due 
to the veteran's being on "community control," i.e., house 
arrest, since 2003 for a cocaine conviction.  The veteran 
revealed that he had not done cocaine since 2005, but that he 
consumed 18 beers per day.  He indicated that he had been 
terminated from his job because he was seen as a troublemaker 
at work and bad for the company's image, but that he had been 
reinstated as a result of union intervention.  

The examiner observed fair grooming and hygiene, good eye 
contact, appropriate rapport and affect, and no inappropriate 
behaviors.  The veteran was reported to be alert, calm, and 
poised with no significant anxiety, fully oriented with good 
memory and concentration, and average insight, judgment, and 
comprehension.  The examiner noted that his speech was 
fluent, of normal rate, well articulated, logical, relevant, 
coherent, and goal-directed.  The veteran denied suicidal and 
homicidal ideation and exhibited no delusions, 
hallucinations, or disorders of thought.  

The Board observes that the examiner found it significant 
that none of the veteran's treatment records or previous VA 
examinations reflected the veteran's substance abuse or 
community control.  Overall, the examiner assigned a GAF 
score of 59, noting that it reflects the cumulative impact of 
the veteran's substance abuse, alcohol dependence, and 
psychiatric diagnoses.  He indicated that a separate GAF 
score for alcohol dependence would be 62, for antisocial 
personality traits, 64, and for PTSD, also 64.  The examiner 
found the greatest portion of the veteran's psychosocial 
dysfunction to be attributable to his alcohol dependence, 
cocaine dependence, and resulting legal and financial 
problems.  The examiner diagnosed alcohol dependence 
(primary), cocaine dependence (in self-reported remission), 
and PTSD by history.  
 

The Board observes that VA treatment records dated between 
September 2003 and April 2006 are also of record.  April 2005 
and May 2005 records reflect that the veteran was exhibiting 
circumstantial thoughts and irritability, but that his affect 
was congruent, and he was alert and oriented to time, place, 
and person.  The April 2006 record reflects that the veteran 
experienced panic when he ran out of one of his medications, 
and that he dreaded going to work.  

Additionally, at his February 2008 hearing, the veteran 
testified that he had difficulties at work due to the noise 
and the number of people, requiring him to take breaks.  
However, the circumstantial speech and panic appear to be 
isolated symptoms, and the overall symptomology reflected by 
treatment records and the veteran's testimony is no more 
severe than the symptomology previously discussed. 

The Board also notes that the veteran has submitted a report 
from his employer revealing warnings for absenteeism, 
misconduct, negligence/carelessness, and safety issues 
between September 1989 and September 2005, and a termination 
in August 2003.  However, the report does not reflect the 
circumstances leading to these warnings, and the veteran 
indicated at his September 2006 VA examination that he is 
viewed as a troublemaker due to his legal problems.  
  
Records reveal that the veteran has been assigned a GAF score 
ranging from 44 to 62.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

Additionally, the Board observes that the veteran has had a 
diagnosis not only of PTSD, but also of major depressive 
disorder and alcohol dependence.  The Board finds that there 
is an inadequate basis in the record upon which to dissociate 
the veteran's major depressive disorder symptoms from his 
PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  As for his alcohol dependence, the 
Board observes that the September 2006 VA examiner attributed 
the greatest portion of the veteran's psychosocial 
dysfunction to his alcohol dependence and legal and financial 
difficulties, as opposed to his PTSD.  Nevertheless, as the 
symptoms noted at this examination were not more severe than 
those reported at the previous examinations, and thus, would 
not warrant a higher rating, the Board finds no compelling 
reason to attempt differentiate the cause of the veteran's 
symptomology as reported at the September 2006 examination 
from the cause as noted in other records in determining the 
appropriate rating evaluation.  

Taking all evidence into account, the Board finds that the 
veteran's PTSD at its most severe, is productive of 
occupational and social impairment with reduced reliability 
and productivity manifested by increased startle response, 
irritability, hypervigilance, and occasional suicidal 
thoughts; feelings of sadness, hopelessness, and arousal; low 
interest, energy and motivation; difficulty sleeping; 
outbursts of anger with family and coworkers; memory 
problems; average judgment and insight; appropriate affect; 
normal speech; focused and coherent thought processes; good 
grooming and hygiene; and a GAF score of 44.  38 C.F.R. § 
4.130, Code 9411 (2007).  

The Board concludes that the veteran's symptomology at its 
most severe supports a rating no greater than the 50 percent 
assigned.  Although some of the veteran's symptomology may 
support a 70 percent rating, particularly his claims of 
suicidal ideation, the overall picture of his disability for 
the relevant time period does not more nearly approximate the 
higher rating.  Specifically, the evidence does not indicate 
that the veteran's symptomology resulted in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Further, he did not display symptoms such as obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  To the contrary, he had worked at the same 
company for over 20 years, been married to the same person 
for over 30 years, and had maintained close relationships 
with siblings, children, and grandchildren.  Based on these 
facts, a rating in excess of 50 percent is not supported by 
the evidence.  

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has also considered the staging of ratings in this 
case as required by Hart.  However, at no time during the 
appeal period has the veteran's symptomology reflected a 
consistent change in severity of his symptoms as to warrant 
staged ratings.

Further, with regard to the benefit of the doubt doctrine, 
the Board notes that a preponderance of the evidence is 
against a rating in excess of 50 percent for the veteran's 
current symptomology of his service-connected PTSD.  
Consequently, the doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


